            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

DONNA G. MILES                                               PLAINTIFF

v.                       No. 3:18-cv-107-DPM

BROADWAY HEALTH & REHAB, LLC                              DEFENDANT

                             JUDGMENT
     Broadway Health & Rehab was properly served but defaulted.
The Court held that Miles was entitled to judgment on liability and set
a trial on damages. The Court directed Miles to notify Broadway. She
made best efforts to do so, but it's not clear whether notice was
received.   There's no requirement, however, of notice because
Broadway never appeared.      FED.   R. CIV. P. 55(b)(2). A bench trial on
damages proceeded as scheduled in Jonesboro on 13 August 2019.
Broadway did not attend. Based on the preponderance of the evidence
received, the Court enters Judgment for Donna G. Miles against
Broadway Health & Rehab, LLC for $345,000.            This total includes
$160,000 in lost back pay, $160,000 in front pay, and $25,000 in
compensatory damages. The Court also awards Miles $10,287.85 in
attorney's fees and costs. This Judgment shall bear post-judgment
interest at 1.72% per annum until paid in full.
      D .P. Marshall Jr.
      United States District Judge




-2-
